UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Muzinich & Co. Muzinich Short Duration High Yield Corporate Debt Fund SEMI-ANNUAL REPORT June 30, 2012 Muzinich Short Duration High Yield Corporate Debt Fund Dear Investors: The Muzinich range of funds became effective on March 12, 2012.The Muzinich Short Duration High Yield Corporate Debt Fund (the “Fund”)launched on March 16, 2012 with assets of $10 million.By June 30, 2012, the Fund had grown to $12,561,515 as a result of additional inflows and a return since inception of 0.88%. As would be anticipated in a generally moody quarter for the market, the fund performed well in preserving capital during challenging markets and gained—but at a rate less than the broad high yield market—when the market bounced back.This is firmly in keeping with the particular risk and reward profile of this strategy which tends to focus credits within the high yield market that are less volatile not only because of their short duration profile, but also because of what we believe to be their relatively higher credit quality.When comparing the Fund performance to its specific benchmarks, we see a mixed result.The Fund outperformed the Bank of America Merrill Lynch US Treasuries 0-3 Year Index (G1QA), which had a 0.20% return over the period since inception of the Fund on March 16, 2012.Over this period investors proved more willing to take on credit risk than to accept low returns from government securities.The Fund underperformed the Bank of America Merrill Lynch 0-3 Year Duration-to-Worst BB-B Cash Pay US Constrained Index (J4CS), which is the Fund’s short duration high yield benchmark and had a return of 1.66% over the same period.This was largely due to a function of underinvestment early in the period when the market was generally rising. Current yield to worst at the end of the period was 4.31% – the product of an average 8.3% coupon and an average weighted price of $106.99.The subsidized and unsubsidized 30-Day SEC Yields were 3.52% and 1.61%, respectively. The period, overall, proved volatile and challenging for high yield markets, although they demonstrated more resilience than many other asset classes.In May, the Fund gave up everything it had gained in March and April.After June 5, when US high yield bond yields, as measured by the Bank of America Merrill Lynch US Cash Pay High Yield Index (J0A0),rose to a five-month high of 8.2%, investors received the positive news they needed to reinvest in risk assets.Greek elections narrowly supported continued Greek membership in the Eurozone and the European Leaders Summit developed a plan to recapitalize Spanish banks and provide a roadmap for creation of more integrated European bank regulation. And yet, the overall outlook remains cloudy and unpredictable with both the US FOMC (Federal Open Market Committee) and the European Leaders Summit wrestling with weak and declining economic indicators.In this risk-back-on month, returns across the fixed income spectrum behaved as would be expected—the highest-rated government bonds declined and high yield gained, 1 Muzinich Short Duration High Yield Corporate Debt Fund led by CCC’s. Year-to-date fixed income returns follow a similar pattern with high yield outperforming both governments and higher-rated corporate bonds. Our outlook for credit remains both positive and fairly stable—at least from a fundamental perspective—in an unstable world. Based on our bottom-up company analysis, we continue to see defaults remaining well below be their historical average which exceeds 4%.JPMorgan and Bank of America Merrill Lynch agree with this sentiment, noting predicted 2012 default rates of 1.5% (year-end) and 2.5% (year-out), respectively.Further, a significant portion of anticipated defaults are likely to occur in specific large market transactions the market is already discounting.Corporate balance sheets remain of high quality across a wide range of high yield companies, particularly as most of the year’s substantial new issues have been used for lender-friendly re-financing.Excessive lending, rather than economic headwinds, is the most reliable predictor of defaults.A careful manager can find opportunity while limiting risk, even if unable to eliminate shorter-term market volatility. Soft Dollar Arrangements Muzinich has, in accordance with its policies, selected brokers on a best execution basis.We have no soft dollar provisions whatsoever. We want to thank our investors for joining us in the launch of this Fund and look forward to continuing to earn your confidence in the years to come. Sincerely, David Bowen Portfolio Manager Must be preceded or accompanied by a Prospectus. Yield to Worst is the yield of the portfolio computed using the yield of each bond to its call date or maturity, whichever is more advantageous for the company.Yield calculations typically incorporate at bond’s maturity date.For high yield bonds (also known as “junk bonds”) however, companies issuing these bonds may call them away from investors at a date earlier than maturity.This earlier date may be more advantageous to the company issuing bonds and less advantageous to investors.The Advisor measures duration for each bond in the portfolio using the maturity or potential call date that is most advantageous to the company issuing the bond.This duration measure is called “Duration-to-Worst.” The BofA Merrill Lynch 0-3 Year DTW BB-B Cash Pay US High Yield Constrained Index tracks the performance of US dollar denominated corporate debt with a duration-to-worst less than three years and a sub-investment grade rating greater than or equal to B3. Excluded from the index are cash pay 2 Muzinich Short Duration High Yield Corporate Debt Fund securities. The index applies an issuer constraint that caps issuer exposure at 2%. The BofA Merrill Lynch Treasury 0-3 Year Index tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years. The index is a static, internally-maintained blended benchmark comprised of US Treasury securities issued by the US government. Securities in this benchmark include current 3- and 6-month T-Bills and 1-3 year Treasuries that have fixed coupon rates and a maturity not greater than three years regardless of any call features. Indexes are referred to for comparative purposes only. You cannot invest directly in an index. Bonds are given bond ratings from AAA (least likely to default) to D (default). CCC – rated sub-investment grade by Standard & Poor’s. The fund invests in high yield debt instruments which tend to be less liquid than higher quality debt instruments. Diversification does not assure a profit nor protect against loss in a declining market.Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. Floating rate loans may not be fully collateralized and therefore may decline significantly in value. The fund will bear its share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Muzinich & Co. is a registered investment adviser. The Muzinich Mutual Funds are distributed by Quasar, LLC. 3 Muzinich Short Duration High Yield Corporate Debt Fund SECTOR ALLOCATION at June 30, 2012 (Unaudited) Sector Allocation % of Net Assets Basic Industry 15.3% Media 14.4% Consumer Cyclical 14.0% Energy 10.2% Services 7.4% Consumer Non-Cyclical 6.7% Telecommunications 5.1% Financial Services 5.0% Healthcare 4.9% Automotive 2.8% Utility 2.5% Real Estate 1.4% Capital Goods 1.3% Technology & Electronics 1.2% Cash & Equivalents* 7.8% 100.0% *Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Period Ended June 30, 2012 (Unaudited) As a shareholder of the Muzinich Short Duration High Yield Corporate Debt Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/16/12 – 6/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee. You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares less than 90 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in 4 Muzinich Short Duration High Yield Corporate Debt Fund EXPENSE EXAMPLE For the Period Ended June 30, 2012 (Unaudited) (Continued) shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 3/16/12* 6/30/12 3/16/12 – 6/30/12** Actual Hypothetical (5% annual return before expenses) * Fund commenced operations on March 16, 2012. ** Expenses are equal to the Fund’s annualized expense ratio for the March 16, 2012 through June 30, 2012 period of 0.55% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 107/366 (to reflect the period). 5 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS: 92.2% Aerospace/Defense: 1.2% L-3 Communications Corp. $ 6.375%, 10/15/2015 $ Airlines: 1.3% Delta Air Lines, Inc. 9.500%, 9/15/20141 Apparel/Textiles: 1.3% Hanesbrands, Inc. 8.000%, 12/15/2016 Automotive & Auto Parts: 2.8% American Axle & Manufacturing Holdings, Inc. 9.250%, 1/15/20171 Ford Motor Credit Co., LLC 12.000%, 5/15/2015 Broadcasting: 4.0% Belo Corp. 8.000%, 11/15/2016 Sinclair Television Group 9.250%, 11/1/20171 Sirius XM Radio, Inc. 8.750%, 4/1/20151 Building Materials: 1.3% Masco Corp. 6.125%, 10/3/2016 Cable/Satellite TV: 5.2% Cequel Communications Holdings, LLC 8.625%, 11/15/20171 Echostar DBS Corp. 6.625%, 10/1/2014 UnityMedia Hessen 8.125%, 12/1/20171 Virgin Media Finance PLC 9.500%, 8/15/2016 Capital Goods: 1.3% Manitowoc, Inc. 9.500%, 2/15/2018 Chemicals: 1.3% Georgia Gulf Corp. 9.000%, 1/15/20171 Consumer Products: 2.7% Easton-Bell Sports, Inc. 9.750%, 12/1/2016 Spectrum Brands, Inc. 9.500%, 6/15/2018 Containers: 1.3% The Reynolds Group, Inc. 7.750%, 10/15/20162 Diversified Financial Services: 5.0% GMAC, Inc. 6.750%, 12/1/2014 Inmarsat Finance PLC 7.375%, 12/1/20171 International Lease Financial Corp. 4.875%, 4/1/2015 Lender Processing Services, Inc. 8.125%, 7/1/2016 Diversified Media: 5.2% Clear Channel Holdings, Inc. 9.250%, 12/15/2017 Interpublic Group Companies, Inc. 10.000%, 7/15/2017 Quebecor Media, Inc. 7.750%, 3/15/2016 The accompanying notes are an integral part of these financial statements. 6 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 92.2% (Continued) Diversified Media: 5.2% (Continued) WMG Acquisition Corp. $ 9.500%, 6/15/2016 $ Energy: 10.2% Chesapeake Energy Corp. 9.500%, 2/15/2015 CVR Energy, Inc. 9.000%, 4/1/20151 Forest Oil Corp. 8.500%, 2/15/2014 Newfield Exploration Co. 6.625%, 4/15/2016 Plains Exploration & Production Co. 7.625%, 6/1/2018 Range Resources Corp. 8.000%, 5/15/2019 Sandridge Energy, Inc. 4.206%, 4/1/20142 Western Refining, Inc. 11.250%, 6/15/20171 Food & Drug Retail: 2.6% Ingles Markets, Inc. 8.875%, 5/15/2017 Rite Aid Corp. 9.750%, 6/12/2016 Food/Beverage/Tobacco: 1.4% Constellation Brands, Inc. 8.375%, 12/15/2014 Gaming: 1.4% MGM Resorts International 10.375%, 5/15/2014 Healthcare: 4.9% Biomet, Inc. 10.000%, 10/15/2017 Community Health Systems, Inc. 8.875%, 7/15/2015 HCA, Inc. 6.375%, 1/15/2015 Universal Hospital Services, Inc. 4.121%, 6/1/20152 Home Builders/Real Estate: 1.4% CB Richard Ellis Services, Inc. 11.625%, 6/15/2017 Hotels: 1.2% Host Marriott L.P. 6.750%, 6/1/2016 Leisure: 1.3% Speedway Motorsports, Inc. 8.750%, 6/1/2016 Metals/Mining: 4.9% Arch Coal, Inc. 8.750%, 8/1/2016 FMG Resources 7.000%, 11/1/20151 Novelis, Inc. 8.375%, 12/15/2017 Vedanta Resources PLC 8.750%, 1/15/20141 Paper: 2.7% Graphic Packaging International, Inc. 9.500%, 6/15/2017 Resolute Forest Products 10.250%, 10/15/2018 Restaurants: 3.8% CKE Restaurants, Inc. 11.375%, 7/15/2018 The accompanying notes are an integral part of these financial statements. 7 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS: 92.2% (Continued) Restaurants: 3.8% (Continued) Seminole Hard Rock Entertainment, Inc. $ 2.974%, 3/15/20141,2 $ Wendy’s / Arby’s Restaurants, LLC 10.000%, 7/15/2016 Services: 7.4% Aramark Corp. 8.500%, 2/1/2015 Ashtead Capital, Inc. 9.000%, 8/15/20161 Iron Mountain, Inc. 6.625%, 1/1/2016 KAR Auction Services, Inc. 4.466%, 5/1/20142 PHH Corp. 7.125%, 3/1/2013 United Rentals (North America), Inc. 10.875%, 6/15/2016 Steel: 2.6% ArcelorMittal LLC 6.500%, 4/15/2014 McJunkin Red Man Corp. 9.500%, 12/15/2016 Super Retail: 2.5% J.C. Penney Company, Inc. 6.875%, 10/15/2015 QVC, Inc. 7.125%, 4/15/20171 Technology: 1.2% Amkor Technology, Inc. 7.375%, 5/1/2018 Telecommunications: 5.1% Frontier Communications Corp. 8.250%, 5/1/2014 7.875%, 4/15/2015 Nextel Communications, Inc. 7.375%, 8/1/2015 Paetec Holding Corp. 8.875%, 6/30/2017 SBA Telecommunications, Inc. 8.000%, 8/15/2016 Transportation Excluding Air/Rail: 1.2% AWAS Aviation Capital, Inc. 7.000%, 10/15/20161 Utilities: 2.5% AES Corp. 7.750%, 3/1/2014 NRG Energy, Inc. 7.375%, 1/15/2017 TOTAL CORPORATE BONDS (Cost $11,597,063) TOTAL INVESTMENTS IN SECURITIES: 92.2% (Cost $11,597,063) Other Assets in Excess of Liabilities: 7.8% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2012 the value of these securities amounted to $2,573,613 or 20.5% of net assets. 2 Variable rate security; rate shown is the rate in effect on June 30, 2012. The accompanying notes are an integral part of these financial statements. 8 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value (Cost $11,597,063) (Note 2) $ Cash Receivables: Interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders Investment securities purchased Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemptions price per share ($12,561,515/1,255,708 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 9 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF OPERATIONS For the Period Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Interest $ Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Administration fees Registration fees Fund accounting fees Audit fees Legal fees Chief Compliance Officer fees Trustee fees Reports to shareholders Custody fees Miscellaneous expense Insurance expense Total expenses Less: fees and expenses waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF CHANGES IN NET ASSETS (Unaudited) Period Ended June 30, 2012* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments Change in net unrealized depreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a)Summary of capital share transactions is as follows: Period Ended June 30, 2012* Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed — — Net increase $ *Fund commenced operations on March 16, 2012. The accompanying notes are an integral part of these financial statements. 11 Muzinich Short Duration High Yield Corporate Debt Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended June 30, 2012* (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized loss on investments ) Total from investment operations LESS DISTRIBUTIONS: From net investment income ) Total distributions ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA: Net assets, end of period (millions) $ Portfolio turnover rate 5 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed or recouped %+ * Fund commenced operations on March 16, 2012. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 12 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Muzinich Short Duration High Yield Corporate Debt Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end management investment company.The Fund has three classes of shares: A, Institutional and Supra Institutional, but currently only offers the Supra Institutional Class.The Fund commenced operations on March 16, 2012. The investment objective of the Fund is to seek ahigh level of income with an emphasis on relative price stability and principal protection. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and the asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 13 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (Continued) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of June 30, 2012, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 14 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (Continued) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds^ $
